In a matrimonial action, the defendant husband appeals from so much of a judgment of the Supreme Court, Nassau County (McGinity, J.), entered December 1, 1987, as awarded the plaintiff wife $42,000 per year in maintenance and $13,500 in counsel fees.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
On the record before us, we conclude that the sums awarded for maintenance and counsel fees are not excessive. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.